DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 3-4, 6, 11-14 and 16 are pending.  Claim 1 is independent. Claims 2, 5, 7-10 and 15 are cancelled.  
Response to Amendment
The rejection of claims 1, 3, 6, 11-14 and 16 under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 7,887,672 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) further in view of Rodrigues (US 6,337,313 B1) is withdrawn upon consideration of Applicant’s amendments to the claims.
Response to Arguments
Applicants declaration under 37 CFR 1.132 filed 3/9/2022, is insufficient to overcome the rejection of claims 1, 3-4, 6, 11-14 and 16 based upon Yang et al. (US 7,887,672 B2) in view of Rodrigues (US 6,337,313 B1) as set forth in the last Office action because the combination rejection guides one of ordinary skill to treat sisal fibers with the claimed alkaline, bleach, antifoam, strong base, and catalyst. 
Applicant’s showing the Yang method applied on sisal leaf fibers will not transform thick rough and stiff multicellular hard fiber to thin, strong fibers for use in cotton machinery, thus, urging that the method of Yang exemplified with cornhusk doesn’t work with sisal is not found persuasive nor commensurate in scope with the claimed natural fibers from the Aspargaceae, nor is it commensurate in scope with the  claimed categories of reagents, nor does it address the teaching from Rodriquez col.3,ln.1-2 teaching desizing of the natural sisal fibers with alkaline treatment. This is similar to the claimed alkaline treatment and the alkaline treatment taught by Yang et al. in their extraction cellulosic fiber bundles. Nor does Applicant’s remarks address Rodrigues (US 6,337,313 B1) example 2, more specifically describes the claimed bleaching phase  of claim 1. Specifically, Example 2 illustrates 0.045g of silicone based ANTIFOAM 1400 and 79.2 g of isopropyl alcohol in 86.4g water.  Example 1, illustrates 240g of isopropyl alcohol in 140g of water.  Thus, it is Examiner’s position that varying the amount of alcohol within the claimed range of 1-10% is encompassed by the exemplary teachings of Rodrigues.  Also regarding the specific stearic alcohol, Examiner notes that  col.6,ln.10 Rodrigues guide one of ordinary skill to the equivalent of octadecanol encompassing the claimed stearic alcohol of claim 14,  with the exemplary isopropyl alcohol used in the examples.  See also col.2,ln.15-30 teaching 0.001 to 50 weight percent siloxane and C1-C24 alcohols (abstract) and col.6,ln.10 encompassing the claimed stearic derivative alcohol, octadecanol, in general.  See also example 2. 
Rodrigues teach the limitation to 0.1 and 5% (w/v) strong base selected from NaOH or KOH; in col.3,ln.25 and example 2, col.11, teaching 64.1 g of a 50% sodium hydroxide solution in a mixture of 144 g of water, was added to the polymer solution.
Rodrigues col.3,ln.55-67 teach at least 1% of catalysts which teaching encompasses the claimed between 0.01 and 1% (w/v) catalyst selected from inorganic salts, hydrocarbons, alcohols, organic acids.  See also example 2 and col.10,ln.21. Examiner notes that the Example 2 of Rodrigues illustrates iron ammonium sulfate as the catalyst, but col, 10,ln.21 guide one of ordinary skill to the equivalence of iron, calcium or magnesium during the scouring, desizing, mercerizing and bleaching process in general.
Rodrigues col.3,ln.15-25 and claim 11 teach between 0.1% and 35% (w/v) hydrogen peroxide bleach.
Rodrigues example 5, col.13,ln.24, illustrates the step c) of adding a softening agent (selected from ligninolytic enzymes ie cellulase enzymes) to the fibers obtained in stage (b) as claimed because the enzymes are added to the fibers obtained from example 2 in the teaching of Rodrigues.
Finally, the declaration is not found persuasive nor convincing as it refers only to the system described in Yang et al. and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.  
None of Applicant’s arguments address the concept of treating sisal with the claimed categories of reagents as exemplified by Rodriques (US 6,337,313 B1).  The combination of teachings guide one of ordinary skill to the same categories of alkaline, bleach, antifoam, strong base, and catalyst in the similar proportions and the same reagents as taught by Rodriques in the alkaline extraction of cellulosic bundles of Yang and thus one of ordinary skill would expect similar results and properties.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
See the new grounds of rejection below addressing the claimed lignin content and the claimed cellulose content is not patentably different from untreated sisal and thus, further support for Examiner’s position that the claimed method does not provide a contribution over the combination art of record.  
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 11-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 7,887,672 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) further in view of Rodrigues (US 6,337,313 B1) and Yawalata “High Yield Catalyzed Organosolve Pulping of Non-Wood Fiber Sources” 1996, PDF attached.
	Yang et al. (US 7,887,672 B2) illustrate a method for extracting natural cellulosic fibre bundles including sisal (see table R, col.33-34) is well established and understood to be from Asparagacea family, See attached WIKIPEDIA definition of sisal], via carrying out an alkaline treatment for 15-90 minutes at 60-100°C (see claim 3); carrying out an enzymatic treatment at a temperature of 10 to 65°C (see claim 4) by adding ligninolytic enzymes (xylanase and cellulase) (see col.15,ln.7) to separate the fibre bundles from the connecting material in the cellulose source; bleaching (example 13) and softening (col.18,ln.65, col.19,.n.54, col.43, and col.38,ln.36).  
	In example 11, Yang et al. illustrate fiber bundles from cornhusks are combined chemical and enzymatic extraction. Cornhusks were treated with 0.5 N sodium hydroxide solution for 60 minutes at 95° C. with 5% of cornhusks by weight in the alkali solution.  In example 14, Yang et al. teach air dry at room temperature, see col.31,ln.7 and col.43, ln.10.   In table R, Yang et al. guide one of ordinary skill to the claim 13 plurality of properties in sisal and corn fibers.  It is the Examiner’s position that the prior art exemplary treatment of cornhusks in examples 11, 14 provides sufficient guidance to one of ordinary skill to similar treatment sisal fibers in the similar manner to arrive at the plurality of properties in sisal fibers in table R.  
	Regarding limitation to cellulose content required in claim 1, Yang et al. teaches the claimed cellulose content of sisal is 67-78% which teaching meets the claimed cellulose content between 60-80%.  See table R in col.33-34.  
	Regarding claim 16, see Yang et al. col.7,ln.20-50, teaching one of ordinary skill to cut the natural fibers with in the claimed range sizes.  
	Yang et al. motivates one of ordinary skill to a bleaching step in example 13, col.42 which does not include any enzymes, however, do not exemplify the claimed concentrations of the claimed bleaching phase with an antifoaming agent, strong base, catalyst and bleaching agent as required by the instant claims 1 and 14.  
Rodrigues (US 6,337,313 B1) teach treating sisal (see claim 9 of the prior art) fibers for preparation of textile manufacturing.  See attached WIKIPEDIA definition of sisal commonly understood in the art to be natural fibers from the Asparagaceae family.  Rodrigues col.3,ln.1-2 teach desizing of the natural sisal fibers with alkaline treatment. This is similar to the claimed alkaline treatment and that taught by Yang et al.
Rodrigues example 2, more specifically describes the claimed bleaching phase  of claim 1. Specifically, Example 2 illustrates 0.045g of silicone based ANTIFOAM 1400 and 79.2 g of isopropyl alcohol in 86.4g water.  Example 1, illustrates 240g of isopropyl alcohol in 140g of water.  Thus, it is Examiner’s position that varying the amount of alcohol within the claimed range of 1-10% is encompassed by the exemplary teachings of Rodrigues.  Also regarding the specific stearic alcohol, Examiner notes that  col.6,ln.10 Rodrigues guide one of ordinary skill to the equivalent of octadecanol encompassing the claimed stearic alcohol of claim 14,  with the exemplary isopropyl alcohol used in the examples.  See also col.2,ln.15-30 teaching 0.001 to 50 weight percent siloxane and C1-C24 alcohols (abstract) and col.6,ln.10 encompassing the claimed stearic derivative alcohol, octadecanol, in general.  See also example 2. 
Limitation to 0.1 and 5% (w/v) strong base selected from NaOH or KOH; is taught in col.3,ln.25 and example 2, col.11, teaching 64.1 g of a 50% sodium hydroxide solution in a mixture of 144 g of water, was added to the polymer solution.
Col.3,ln.55-67 teach at least 1% of catalysts which teaching encompasses the claimed between 0.01 and 1% (w/v) catalyst selected from inorganic salts, hydrocarbons, alcohols, organic acids.  See also example 2 and col.10,ln.21. Examiner notes that the Example 2 of Rodrigues illustrates iron ammonium sulfate as the catalyst, but col, 10,ln.21 guide one of ordinary skill to the equivalence of iron, calcium or magnesium during the scouring, desizing, mercerizing and bleaching process in general.
Col.3,ln.15-25 and claim 11 teach between 0.1% and 35% (w/v) hydrogen peroxide bleach.
Example 5, col.13,ln.24, illustrates the step c) of adding a softening agent (selected from ligninolytic enzymes ie cellulase enzymes) to the fibers obtained in stage (b) as claimed because the enzymes are added to the fibers obtained from example 2 in the teaching of Rodrigues.  
Yang et al. and Rodrigues are silent as to the claimed lignin content of between 4.2-7.6% and the hemicellulose content of 0%-13.5% as is required by claim 1. 
In the analogous art, Yawalata “High Yield Catalyzed Organosolve Pulping of Non-Wood Fiber Sources” 1996, PDF attached, teaches that sisal fibers are commonly known to have a lignin content of 7.6%-9.2% meeting the claimed endpoint for lignin.  See page 24 (marked page 14) in the attached pdf in Table 3. Regarding the hemicellulose, the table 3 indicates 55-73% of holocellulose = (hemicellulose + cellulose) in untreated sisal, however, page 28 (marked page 18) of Yawalata guides one of ordinary skill to the concept of reaching the claimed range of 0% since hemicelluloses are readily lost during chemical bleaching processes. One of ordinary skill would expect to arrive at the claimed range of hemicellulose from the process of Rodriques teaching the same categories of reagents for their bleaching process which one of ordinary skill reasonably expect to lose the hemicellose as taught by Yawalata.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Yang et al. with the claimed bleaching phase as taught by Rodrigues as required by the instant claims 1 and 14 because Rodrigues guide one of ordinary skill to desize sisal fibers with the same alkaline treatment as taught by Yang, and further guide one of ordinary skill to the claimed bleaching phase of sisal fibers within the claimed concentrations of similar antifoaming agents, strong base, catalyst and alkaline hydrogen peroxide bleaching agent for effective bleaching of the same sisal fibers at approximately 84oC to advantageously treat sisal fibers for textile processing into finished garments.  Furthermore, Yawalata teach the claimed 7.6% lignin content of sisal is commonly known and that hemicellose is readily lost during bleaching, thus, the claimed fiber properties do not provide a contribution over the art of record. 
One of ordinary skill would have been motivated to combine the teachings of Yang et al., Rodrigues and Yawalata since all are in the analogous art of alkaline treatment of sisal fibers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761